The Bjurman, Barry Funds Supplement Dated November 28, 2008 to Prospectus Dated August 1, 2008 General Information Liquidation of Small Cap and Mid Cap Funds The Small Cap Growth Fund and the Mid Cap Growth Fund will be liquidated on December 15, 2008.The portfolio securities held by both funds have been sold and the proceeds are invested in overnight bank time deposits through a sweep service administered by the Trust’s custodian.Sales of additional shares of both funds have been terminated, but until the liquidation date shareholders may redeem their shares of the funds, or exchange them for shares of the Micro-Cap Growth Fund, at net asset value per share (which has been adjusted for anticipated liquidation expenses).No redemption fees will be charged in connection with such exchanges.Any shares of the Small Cap Growth Fund and Mid Cap Growth Fund outstanding on the liquidation date will be automatically cancelled and redeemed for cash at their net asset value per share on that date. Change of Adviser and Reorganization of Bjurman, Barry Micro-Cap Growth Fund Teton Advisors, Inc. (“Teton”) has been appointed as the investment adviser to the Bjurman, Barry Micro-Cap Growth Fund (the “Fund”) pursuant to an interim advisory agreement (the “Interim Agreement”) for a period of up to 150 days after November 28, 2008, the termination date of the Trust’s previous investment advisory agreement with Bjurman, Barry & Associates (“BB&A”). Teton has agreed to waive all or a portion of its fees, and reimburse expenses of the Fund, in order to limit certain operating expenses of the Fund (excluding extraordinary expenses) to 1.80% of the Fund’s average annual net assets for the duration of the Interim Agreement. The Trust has signed an agreement with GAMCO Westwood Funds for the tax-free reorganization of the Fund into the GAMCO Westwood Mighty MitesSM Fund (the “Mighty Mites Fund”), a series of GAMCO Westwood Funds managed by Teton which seeks to provide long-term capital appreciation by investing primarily in micro-capitalization equity securities.The reorganization is subject to approval by the shareholders of the Fund at a special shareholder meeting to be held as soon as reasonably practicable before the termination of the Interim Agreement.Further details on the reorganization will be provided in the proxy statement that will accompany the notice to the shareholders of the special meeting.Teton has agreed to bear the expenses of the shareholder meeting called to approve the reorganization, and to bear certain expenses of the Fund incurred in connection with the Interim Agreement and certain expenses of the Fund (if any) which may be incurred as a result of the termination of the certain of the Fund’s current service provider contracts. Change of Name and Address The name of the Trust has been changed to The B.B. Funds.The name of the Fund has been changed to the B.B. Micro-Cap Fund.The address and phone number of the Trust have been changed to One Corporate Center, Rye, New York 10580-1422, (800) 422-3554. THE FOLLOWING CHANGES TO THE PROSPECTUS ARE EFFECTIVE AS OF THE CLOSE OF BUSINESS ON NOVEMBER 28, 2008: Change of Adviser All references to BB&A in the Prospectus are replaced by references to Teton Advisors, Inc., and the term “Adviser” refers to Teton Advisors, Inc. Change of Trust Name and Address All references to the name of the Trust are changed to “The B.B.
